Citation Nr: 1606997	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-22 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's bilateral hearing loss had onset in service or was caused by his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In the instant case, the Veteran is seeking entitlement to service connection for bilateral hearing loss, which he attributes to hazardous noise exposure from weapons fire, tanks, and vehicles as a vehicle mechanic for a field artillery unit.  The Veteran's DD-214 Form lists his primary military occupational specialty as an auto mechanic.  Accordingly, in-service noise exposure is conceded.  The Veteran has denied any post-service occupational or recreational exposure to hazardous noise.

The existence of a current hearing loss disability has been established by a September 2013 VA examination.  While the examiner opined that the Veteran's hearing loss was less likely than not caused by the Veteran's military noise exposure, this opinion was inadequate because the examiner relied on the fact that the Veteran did not meet the criteria for a hearing loss disability in service.  

However, in order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The United States Court of Appeals for Veterans Claims (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service.  The determination of this depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

While the Veteran's service treatment records are negative for any complaints of or treatment for a hearing loss disability, and the Veteran's hearing loss was within normal limits at both enlistment and separation from service, the results of his in-service audiometric testing show that the Veteran's hearing worsened between his enlistment and separation.

At a January 1971 audiological examination, the auditory thresholds at 500, 1,000, 2,000, and 4,000 Hertz (Hz) in the right ear were 15, 0, 5, and 5 decibels, respectively.  The auditory thresholds at 500, 1,000, 2,000, and 4,000 Hertz (Hz) in the left ear were 0, 0, 5, and 15 decibels.  In November 1972, the auditory thresholds at 500, 1,000, 2,000, and 4,000 Hertz (Hz) in the right ear were 20, 15, 15, and 15 decibels.  The auditory thresholds at 500, 1,000, 2,000, and 4,000 Hertz (Hz) in the left ear were 20, 15, 15, and 15 decibels.  These results reflect a threshold shift, in some cases by as much as 15 or 20 decibels, in both ears during the Veteran's active service.  

Accordingly, the Board concludes that in light of the Veteran's documented noise exposure in service, as well as the threshold shifts in both ears at almost all frequencies, at least some of his current bilateral hearing loss had onset in service.  Accordingly, entitlement to service connection is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


